DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 01/18/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Yilmaz et al. [US 2006/0273386 A1], “Yilmaz.”

Regarding claim 1, Yilmaz discloses a method of manufacturing a trench gate MOSFET (Fig. 13A – 13K), comprising: 
forming a hard mask layer (Fig. 13A, 1306) on a substrate (1302); 
partially removing the substrate by using the hard mask layer as a mask, so as to form a trench in the substrate (as shown in Fig. 13A, 1308 and ¶[[0037]); 
forming a first insulating layer (1310) and a first conductive layer (1312) in a lower portion of the trench (as shown in Fig. 13C); 
forming a sacrificial layer (Fig. 13D, 1314) on a sidewall of an upper portion of the trench; 
forming an interlayer insulating layer (Fig. 13E, 1316) on the first conductive layer (1312) by a thermal oxidation process (¶[0039] teaches the interlayer insulating layer is form by thermal oxidation) when the sacrificial layer and the hard mask layer are present (as shown in Fig. 13E); and 
forming a second insulating layer (Fig. 13G,1318) and a second conductive layer (Fig. 13H, 1320) in the upper portion of the trench.
Yilmaz discloses forming a sacrificial layer (Fig. 13D, 1314) on a sidewall of an upper portion of the trench, wherein the sacrificial layer (1314) is connected to the hard mask layer 
However, in an alternative embodiment (Fig. 10A-10E), Yilmaz discloses the nitride spacers (Fig. 10B, 1010) are formed along trench sidewalls and in contact with the hardmask (1006).  The nitride spacers (1010) are used to deepen the depth of the trench (¶[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a direct contact between the spacers and the hardmask as taught in the alternative embodiment (Fig. 10A-10E) in the embodiment (Fig. 13A – 13K) of Yilmaz such that the sacrificial layer is connected to the hard mask layer because such a modification would allow the self-aligned nitride layer to provide protection on the sidewalls of the trench during the etching process (¶[0044] of Yilmaz).

Regarding claim 2, Yilmaz discloses claim 1, Yilmaz further discloses removing the sacrificial layer and the hard mask layer after forming the interlayer insulating layer (as shown in Fig. 13F).
 
Regarding claim 5.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Yilmaz et al. [US 2006/0273386 A1], “Yilmaz” as applied to claim 1 and future in view of Hossain et al.  [US 2013/0221436 A1], “Hossain.”

Regarding claim 3, Yilmaz discloses claim 1, Yilmaz does not discloses removing the sacrificial layer and a portion of the hard mask layer after forming the interlayer insulating layer.
However, Hossain discloses a multilayer hardmask formed over the substrate.  The hardmask includes the etch-selectivity layer (110), the stopping layer (108), and the pad layer (106). Each of the pad layer (106), the stopping layer (108), and the etch-selectivity layer (110) can include an oxide, a nitride, an oxynitride, or any combination thereof (¶[0028]).  An oxide layer (442) is formed in the trench, followed by the conductive layer (464).  Insulating members (502) are formed over the conductive structures. The stopping layer (108), and portions of the oxide layer (442) are removed, leaving being the pad layer (106) (¶[0041]). The pad layer (106) is used to isolate the conductive layer from the substrate in subsequent processing (Fig. 7 and ¶[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to removed only a portion of the hardmask as taught in Hossain in the Yilmaz as modified such that removing the sacrificial layer and a portion of the hard mask layer after forming the interlayer insulating layer because such a modification of leaving the oxide layer on the substrate would provide electrical isolation between the conductive elements in subsequent processing (¶[0046] of Hossain).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Yilmaz et al. [US 2006/0273386 A1], “Yilmaz” in view of Hossain et al. [US 2013/0221436 A1], “Hossain” as applied to claim 3 and future in view  of Wu et al. [US 2020/0105931 A1], “Wu.”

Regarding claim 4, Yilmaz discloses claim 3, Yilmaz discloses the hard mask layer (1306) is a multi- layer composite structure (as shown in Fig. 13A and ¶[0038] the hard mask is oxide-nitride-oxide (ONO) composite layer).   Yilmaz as modified by Hossain discloses the remaining layer can be an oxide, a nitride, an oxynitride, or any combination thereof (¶[0028] of Hossain).  Yilmaz as modified does not explicitly discloses the material of the remaining hard mask layer comprises silicon nitride or silicon oxynitride after removing the portion of the hard mask layer.
However, choosing a suitable dielectric material is well-known in the semiconductor art.  Specifically, Wu discloses suitable mask materials can include silicon oxide, silicon nitride, or silicon oxynitride (¶[0019] of Wu).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the material, silicon oxynitride, as taught in Wu in the method of Yilmaz as modified such that the remaining layer can be an oxide, a nitride, an oxynitride, or any combination thereof because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, the following is an examiner's statement of reasons for allowance: none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “after forming the interlayer insulating layer, the trench has a width W1 at a surface of the substrate and a width W2 at a depth of 100-150 nm from the surface of the substrate, and a ratio of W1 to W2 is greater than 1 and less than 1.08,” in the combination required by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891